Citation Nr: 0005670	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  97-31 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to service connection for a right knee arthritis.

Entitlement to an increased evaluation for status post left 
knee medial meniscus excision with traumatic arthritis, 
currently rated 20 percent disabling.

Entitlement to an increased (compensable) evaluation for the 
residuals of a fracture of the right tarsonavicular bone.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel

INTRODUCTION

The veteran had active service from November 1974 to June 
1979.

This appeal arises from an April 1997 rating decision which, 
in pertinent part, denied the veteran's claim for service 
connection for right knee arthritis, continued a 20 percent 
disability evaluation for status post left knee medial 
meniscus excision with traumatic arthritis and continued a 
non-compensable disability evaluation for the residuals of a 
fracture of the right tarsonavicular bone.

This final decision will be limited to the issue of service 
connection for right knee arthritis.  The remaining issues 
will be addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been requested.

2.  The veteran's right knee arthritis was initially shown 
during his period of active military service.


CONCLUSION OF LAW

Right knee arthritis was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for right knee 
arthritis.  The Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Factual Background

The service medical records reflect that on examination in 
November 1974 for entry into service the veteran's lower 
extremities were found to be normal.  Service clinical 
records show that the veteran, in July 1997, complained of 
having experienced right knee pain for ten days with 
swelling.  It was noted that there was no trauma.  On 
examination, there was no effusion and the knee was stable.  
The medial joint line was tender.  He was unable to deep knee 
bend because of pain in the medial compartment.  The 
impression was rule out tear of the medial meniscus.  An X-
ray examination of the right knee was negative.

In January 1978 the veteran complained of decreased mobility 
due to knee problems and the findings on examination included 
tenderness of the medial aspect of the right knee.  In 
October 1978 he complained of increased pain and swelling in 
both knees.  Slight crepitance and minimal tenderness in both 
knees was noted.  The assessment included rule out right knee 
degeneration.  

In a March 1979 report of examination for a Physical 
Evaluation Board the veteran was reported to complain of 
recurrent knee pain and instability bilaterally.  An X-ray 
examination was reported to show marked joint space narrowing 
medially and laterally of the left knee as well as the right, 
with osteophytic changes both on the right and on the left.  
The diagnosis was significant post-traumatic and post-
operative osteoarthritis, bilateral, especially on the left.  
In a May 1979 report of Physical Evaluation Board 
Proceedings, the veteran's disability was reported to be 
post-traumatic and post-operative osteoarthritis, knees, 
bilateral.

Records from Memorial Medical Center show that veteran 
underwent a right knee arthroscopy and the removal of the 
wire from the knee in May 1993.  An X-ray examination at that 
time was reported to reveal degenerative changes about the 
right knee.  On Department of Veterans Affairs (VA) X-ray 
examination, of the veteran's right knee in July 1993, the 
findings included minimal osteoarthritic changes.  On X-ray 
examination of the veteran's knees in February 1998 it was 
indicated that mild to moderate degenerative joint disease 
was shown bilaterally.

Analysis

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131.  38 C.F.R. § 3.303(b) states that 
with chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.

The evidence demonstrates that an X-ray examination of the 
veteran's right knee while he was in service revealed 
arthritis, a chronic disease.  In July 1993, minimal 
osteoarthritic changes of the right knee were found on X-ray 
examination and in February 1998 it was indicated that there 
was mild to moderate degenerative joint disease of the right 
knee.  There is nothing in the record to suggest that the 
post-service right knee arthritis was clearly attributable to 
intercurrent causes.  Accordingly, there is no requirement of 
evidentiary showing of continuity and the Board finds that 
service connection should be granted for right knee 
arthritis.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for right knee arthritis is 
granted.  To this extent the appeal is allowed.


REMAND

The veteran is also seeking an increased evaluation for 
status post left knee medial meniscus excision with traumatic 
arthritis and a compensable evaluation for the residuals of a 
fracture of the right tarsonavicular bone.  The veteran's 
representative has requested that the veteran's claim for an 
increased evaluation for his left knee disability be 
considered under the provisions of 38 C.F.R. § 3.321(b)(1) 
(1999).

A VA medical examination was conducted in February 1998.  
While the examiner reported that the veteran experienced pain 
in the right foot and left knee with motion, no specific 
findings relating to whether the pain significantly limited 
functional ability during flare-ups or with extended use or 
whether the affected joints exhibited weakened movement, 
excess, fatigability, or incoordination were included in the 
examination report.  It is herein noted that the examiner 
reported diagnoses which included degenerative joint disease 
of the left knee and right foot.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim, the case is 
REMANDED to the Regional Office (RO) for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left knee 
and right foot disabilities since August 
1996.  After securing the necessary 
release, the RO should obtain the records 
not already secured from the medical care 
providers.  All documents obtained should 
be associated with the veteran's claims 
file.

2.  Thereafter, the veteran should be 
afforded a VA examination by an orthopedic 
specialist to determine the current extent 
and severity of the veteran's left knee and 
right foot disabilities.  All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail.  The orthopedic 
specialist should identify the limitation of 
activity imposed by the disabling 
conditions, viewed in relation to the 
medical history, considered from the point 
of view of the veteran working or seeking 
work, with a full description of the effects 
of disabilities upon his ordinary activity.  
An opinion should be provided regarding 
whether pain significantly limits functional 
ability during flare-ups or with extended 
use. Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The examiner also 
should indicate whether the affected joints 
exhibit weakened movement, excess, 
fatigability, or incoordination. Lathan v. 
Brown, 7 Vet. App. 359 (1995); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The claims file, including a copy of this 
REMAND, must be made available to the 
orthopedic specialist before the 
examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims for increased 
evaluations, including consideration of 
whether separate ratings should be 
assigned for arthritis of the left knee 
and right foot.  In addition, the 
veteran's claim for an increased 
evaluation for his left knee disability 
should be considered under the provisions 
of 38 C.F.R. § 3.321(b)(1).  If the 
benefits sought on appeal are not granted 
to the satisfaction of the veteran, he 
and representative should be furnished a 
supplemental statement of the case which 
includes a summary of all evidence 
received subsequent to the February 1999 
supplemental statement of the case.  They 
should be given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purpose of this REMAND is to obtain 
clarifying information and ensure due process.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action until so notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


 


